Title: To George Washington from William Heath, 23 March 1781
From: Heath, William
To: Washington, George


                  
                     Dear General,
                     West point March 23. 1781.
                  
                  On my return here the last evening I was honored with yours of the 21st.
                  I am happy to find by the general orders of yesterday that my endeavors to discharge my duty during your absence, have met your Excellency’s approbation.
                  In mine of the 4th of Feby I took the liberty to represent to your Excellency, Major Cartwrights request to leave the service—in your answer on the 5th of the same month you were pleased to observe, that you would give him a discharge.  I have this morning received a letter from him, in which he again sollicits that a discharge may be sent to him—Permit me, therefore, in his behalf, to request it as soon as may be convenient.
                  I have this morning written to the guards below, to exercise their every exertion to obtain intelligence from New York at this moment, which is undoubtedly big with some important event—Heaven grant it may be a fortunate one to us and our allies.  If I receive any intelligence, no time shall be left in transmitting it.  I have the honor to be, With the greatest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
               